DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 08/24/17 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.   A copy of Foreign Patent Document cite No 1, WO 99/40508, in the IDS dated 07/20/20 has not been provided. It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 1-20 objected to because of the following informalities.  
Claim 1 lines 3, 5, 8, 10, 12, and 12-13, claim 5 line 3, 5, claim 6 line 3, claim 7 line 3, claim 8 lines 7, 9, 12, 14, 16, and 16-17, claim 12 line 3, 5, claim 13 lines 3-4, and claim 14 lines 3-4 recite “the two floating point numbers”. This limitation lacks antecedent basis.  Antecedent basis is present for “the two floating point numbers (A,B)”.  Claims 2-7 inherit the same deficiency as claim 1 by reason of dependence.  Claims 9-13 inherit the same deficiency as claim 8 by reason of dependence.  Claim 7 further inherits the same deficiency as claim 5 by reason of dependence.  Claim 14 further inherits the same deficiency as claim 12 by reason of dependence.
Claim 15 line 2 recites “the code”. This limitation lacks antecedent basis. Antecedent basis is present for “the computer program code”.  Claims 16-20 inherit the same deficiency as claim 15 by reason of dependence.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 lines 7-8, and 9-10, claim 8 lines 11-12, and 13-14, and claim 15 lines 16-17, an 18-19 recite “the absolute values”.  These limitations lacks antecedent basis.  It is unclear what absolute values this refers to.  Claims 2-7 inherit the same deficiency as claim 1 by reason of dependence.  Claims 9-13 inherit the same deficiency as claim 8 by reason of dependence.  Claims 16-20 inherit the same deficiency as claim 15 by reason of dependence. 
Claim 1 line 2, claim 8 line 6, and claim 15 line recite “each floating-point number”, and claim 1 lines 13-14, claim 8 lines 17-18, and claim 15 lines 22-23 recite ‘each floating-point number (A, B).  It is unclear if these refer to the same floating point number.  Claims 2-7 inherit the same deficiency as claim 1 by reason of dependence.  Claims 9-13 inherit the same deficiency as claim 8 by reason of dependence.  Claims 16-20 inherit the same deficiency as claim 15 by reason of dependence. 
Claim 15 lines 20-21, and claim 19 recite “the sum (A+B) of the two floating point numbers and the difference (A-B) of the two floating point numbers”.  This limitation lacks antecedent basis.  Antecedent basis is present for “the sum of the two floating point numbers” and “the difference of the two floating point numbers” or “the sum and difference of the two floating point numbers”.  Claims 16-20 inherit the same deficiency as claim 15 by reason of dependence. 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejections under 35 USC 112(b), and the claim objections.
The following is a statement of reasons for the indication of allowable subject matter. Applicant claims an apparatus and non-transitory computer readable storage mediums wherein the apparatus as in claim 1 comprises a circuit comprising an input, a same-sign floating-point adder, a floating-point subtractor, a multiplexing and sign-correction logic. The input is configured to receive two floating point numbers.  The same-sign floating-point adder is configured to calculate a sum of the absolute values of the two floating-point numbers to product a first result.   The same-sign floating-point adder is implemented in fixed function circuitry configured to add together floating-point numbers having the same sign, and wherein the same-sign floating point adder does not include circuitry configured to add together numbers having different signs.  The floating-point subtractor is configured to calculate a different of the absolute values of the two floating point numbers to produce a second result.  The multiplexing and sign correction logic is configured to generate the sum (A + B) of the two floating-point numbers, and the difference (A-B) of the two floating-point numbers based on: the first result, the second result, and the sign of each floating-point number (A, B).
US 10534578 B1 Narayanaswami (hereinafter “Narayanaswami”) discloses a multi-input floating point adder that includes multiple adder circuits and a selection circuit  configured to select one or more inputs based on a sign bit for an input in a set and pass selected inputs to an adder that generates a sum using selected input (abstract, fig 1A).  Input selectors are configured to select inputs that have the same sign, which are routed to an unsigned adder (col 6 line 63 – col 8 line 58, Fig 1A104, 108, fig 1B 130).  Narayanaswami further discloses a normalizing adder that includes inputs that may not have the same sign (col 10, line 24-36, fig 2 208).  Narayanaswami does not, however, explicitly disclose generator of a sum and difference of two floating point numbers (A, B) by using multiplexing and sign correction logic is configured to generate the sum (A + B) of the two floating-point numbers, and the difference (A-B) of the two floating-point numbers based on: the first result, the second result, and the sign of each floating-point number (A, B).
US 20140074903 A1 Swartzlander, JR. et al., (hereinafter “Swartzlader-903”)  discloses a dual-path fused floating-point add-subtract unit configured to perform addition and subtraction operations substantially concurrently (abstract, fig 1, fig 2, fig 4).  Swartzlander-903 further discloses multiplexing logic is configured to generate the sum (A + B) of the two floating-point numbers, and the difference (A-B) of the two floating-point numbers based on: the first result, the second result, and the sign of each floating-point number (A, B) (fig 4 430, 432, 306, 312, 414).  Swartzlander-903 further discloses sum and difference of the absolute values of two floating-point numbers (Table I). Swartzlander-903 does not, however, explicitly disclose a same-sign floating-point adder configured to add together floating-point numbers having the same sign, and wherein the same-sign floating-point adder does not include circuitry configured to add together numbers having different signs.
US 20100146022 A1 Swartzlander, JR. et al., (hereinafter “Swartzlander-022”) discloses a floating-point fused add-subtract unit configured to simultaneously perform add and subtract operations on first and second operands (abstract, fig 1, fig 2, fig 5). Swartzlander-022 does not, however, explicitly disclose multiplexing and sign correction logic configured to generate the sum (A + B) of the two floating-point numbers, and the difference (A-B) of the two floating-point numbers based on: the first result, the second result, and the sign of each floating-point number (A, B), and a same-sign floating-point adder configured to add together floating-point numbers having the same sign, and wherein the same-sign floating-point adder does not include circuitry configured to add together numbers having different signs.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182